DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 3/17/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/17/2022 and 1/20/2022 have been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 3/17/2022 from which Claims 1-5 and 7-14 are pending, where Claims 8-11 are withdrawn and Claim 6 is cancelled.  Of the Claims under consideration, Claims 1-5 and 12-13, Claim 1 is amended.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Election/Restrictions
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:   Claim 14 is dependent from withdrawn Claim 8 to the adhesive sheet.  Claim 8 was subject of a Restriction Requirement dated 11/13/2020 as Group II claim because the common technical feature of claims of Groups I - IV did not provide a contribution over the prior art and was not a special technical feature.  So the Claims of the Groups lacked unity.  The traversal was refuted and the restriction was made final in the Office Action of 02/19/2021.  Applicants received an action on the merits for the originally presented invention in the Office Action of 02/19/2021, and this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 dependent from withdrawn Claim 8 is in the same Group II as withdrawn Claim 8 and Claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-151499, Kusufuji et al. in view of U.S. 4,463128, Lin (hereinafter referred to as “Lin”).  A copy of the English machine translation of JP 2015-151499 was supplied by Applicants.  The latter will be referenced for disclosures and referred to as “Kusufuji” in this Office Action. 
Regarding Claims 1-5 and 7 Kusufuji discloses in the entire document particularly in the abstract and ¶s 0010 0068- 0071, 0080, 0086 and 0088 and in its claims 2-3 and 5 that that a photocurable resin composition is provided capable of providing a cured product excellent in transparency and weather resistance.  The photocurable resin composition containing polyvinyl acetal {reading on polyvinyl acetal for a polyvinyl acetal resin composition} having acetalization degree of 50 to 85 mol%, content of a vinylester monomer unit of 0.1 to 20 mol% and viscosity average polymerization degree of 200 to 3000 and satisfying a specific formula, a radical polymerizable monomer {reading on radical polymerizable monomer} and a photoinitiator {reading on photoradical polymerization initiator} with a mass ratio of the polyvinyl acetal and the radical polymerizable monomer (polyvinyl acetal/radical polymerizable monomer) of 1/99 to 99/1.  This ratio overlaps the total amount of polyvinyl acetal in the polyvinyl acetal resin composition of 50% by weight or more especially with the polyvinyl acetal at 99 and the radical polymerizable monomer at 1.  Claims 2-3 disclose the radically polymerizable monomer contains (meth) acrylate like a polyfunctional (meth) acrylate for the monomer having a radical polymerizable double bond.  Claim 5 discloses the polyvinyl acetal is polyvinyl butyral for pending Claim 2.  From ¶s 0068-0071 examples of the radically polymerizable monomer include (meth) acrylate, vinyl compound, (meth) acrylamide, and allyl compound.  The content of (meth) acrylate in the radically polymerizable monomer is usually 50% by mass or more, preferably 70% by mass or more, and more preferably 90% by mass or more.  The polyfunctional (meth)acrylate like the disclosed di and tetra acrylates {reading on Claim 5} has a content that may be appropriately adjusted depending on the intended use and purpose, but is usually 5% by mass or more, preferably 10% by mass or more, based on the total amount of the (meth) acrylate.  Given this range of 5 or 10 % by mass or more and the content of (meth) acrylate in the radically polymerizable monomer is usually 50% by mass or more, preferably 70% by mass or more, and more preferably 90% by mass or more so the range of polyfunctional (meth)acrylates can be from 2.5 % by mass of the composition as 5 % of 50%.  This range from 2.5 % by mass overlaps that of pending Claim 1.  
Given this range further shows the 99/1 to 1/99 ratio overlaps polyvinyl acetal resin is 50% by weight or more in that mass only differs from weight by a constant of gravity.  The broad teaching of Kusufuji at ¶ 0073 is a mass ratio of the polyvinyl acetal to the radical polymerizable monomer (polyvinyl acetal / radical polymerizable monomer) in the photocurable resin composition of 1/99 to 99/1.  Therefore the disclosure of Kusufuji is of a mass ratio of the polyvinyl acetal to the radical polymerizable monomer (polyvinyl acetal / radical polymerizable monomer) in the photocurable resin composition of 1/99 to 99/1.  Based on 100 parts by weight of polyvinyl acetal with polyvinyl acetal(“PVA”) at 99 and radical polymerizable monomer at 1, then with 99 parts of PVA as based on 100 parts of PVA, the parts by weight of radical polymerizable monomer is 1 x 100/99 = 1.01 part by weight.  Given the ratio of 99:1 to 1:99 when the ratio is 50:50, the parts by weight of radical polymerizable monomer is 50 x 100/50 = 100 part by weight.  So at 50:50 the radical polymerizable monomer is at 100 parts by weight which overlaps the 40 parts by weight of pending Claim 1.  In the examples at ¶ 0133 the photocurable resin composition was prepared with 100 parts by mass of pentaerythritol triacrylate, 0.4 parts by mass of hydroquinone, 4 parts by mass of thioxanthone, and tetraweight part of ethyl p-dimethylaminobenzoate are dissolved in 270 parts by mass of cyclohexanone. I let him put it in the attritor.  A photocurable resin composition was prepared by adding 10 parts by mass of polyvinyl butyral (PVB-1) to the mixture and dispersing it for 10 hours with stirring.  Given that parts by mass only differ from parts by weight by a constant the ratio of PVB to radical polymerizable monomer is 10 to 100.  On the basis of 100 parts of PVB, in this case the amount of radical polymerizable monomer is 100 x100/10 = 1000 parts per 100 parts of PVB as an example of a practical lower range amount of the PVB.  Here to the 1000 parts of radical polymerizable monomer overlaps the 40 parts by weight of radical polymerizable monomer.  Iin accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges from 0.1 to below 1.01 and above 2.5 for the ratio.     
From ¶ 0080 a photopolymerization initiator is benzophenone {reading on Claim 3} in an amount usually of 0.1 to 20 parts by mass, preferably 0.1 to 20 parts by mass, based on 100 parts by mass of the total amount of the polyvinyl acetal and the radically polymerizable monomer. It is 0.5 to 15 parts by mass.  This range overlaps with that of pending Claim 4 from 0.1 to 5 parts by weight on 100 parts of polyvinyl acetal.  For the overlapping ranges for the polyvinyl acetal and the polyfunctional (meth)acrylates an initiator in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Also Kusufuji discloses at ¶s 0086 and 0088 that the resin composition can have a plasticizer {reading on pending Claim 7}.  
From these disclosures Claims 1-6 are obvious to one of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G.   
However Kusufuji does not expressly disclose that the polyvinyl acetal resin composition is capable of being molded into an article by an extrusion method.
However such a limitation is an intended use and the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition.'" Id. (quoting In re Hack, 245 F.2d 246, 248 (C.C.P.A. 1957); see also In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) ("It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.").  In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325 (1969), for the proposition that a statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable Appellant necessarily concedes that his composition, as defined in composition claim 6, is to be patentably distinguished, if at all, from the compositions disclosed in the French patent only by the statement of intended use in the claim: "A composition for removing and preventing alluvium deposits in water systems. A mere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable. As we said in In re Lemin, 326 F.2d 437, 51 CCPA 942 (1964).  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kusufuji discloses the identical photocurable resin composition as afore-described, and as presently claimed, it is clear that the composition of Kusufuji as a photocurable resin composition capable of providing a cured product excellent in transparency and weather resistance like a coating film and a printed circuit board (See ¶ 0090) then Kusufuji would be capable of being molded into an article by an extrusion method performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  
In the alternative for the capable of being molded into an article by an extrusion method Lin is cited.  
Lin is directed as is Kusufuji to a thermosettable adhesive or sealant plastisol dispersion composition of polyvinyl acetal crosslinkable by UV radiation or curable to a thermoset material on exposure to UV or high energy radiation {reading on photoradical polymerization} as disclosed in the abstract and at Col. 1, lines 5-13 and Col. 2, lines 28-65 and Col. 11 lines 45-47, and Col. 12, lines 51-59.  The polyvinyl acetal thermoplast is in particle form along with (2) a liquid plasticizer member, at least one an ethylenically unsaturated monomer, oligomer or prepolymer (b) at least one unsaturated polyester containing the group (c) a mixture of (a) and (b);  and, optionally, either  (3) a free radical thermal initiator or (4) a photoinitiator for crosslinking, where the composition.  The reactive plastisol dispersion when fluxed can be used as a sealant or adhesive.  From Col. 12 a class of actinic light useful herein for curing is ultraviolet light and other forms of actinic radiation which are normally found in radiation emitted from the sun or from artificial sources such as Type RS sunlamps, carbon arc lamps, xenon arc lamps, mercury vapor lamps, tungsten halide lamps and the like.  Ultraviolet radiation may be used most efficiently if the photocurable composition contains a suitable photoinitiator.  From Col. 11 the thermosettable adhesive composition may take the form of an extruded ribbon or tape, a molded gasket or cast sheet {reading on capable of being molded into an article by extrusion method}.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kusufuji a polyvinyl acetal resin composition with polyvinyl acetal, polymerizable double bond monomer in a ratio of 99/1 to 1/99 along with a photoradical polymerization initiator and a plasticizer, where from Lin where a photoradical polymerizable polyvinylacetal composition with at least one an ethylenically unsaturated monomer, oligomer or prepolymer, plasticizer and a photoinitiator for crosslinking is capable of extrusion molding into a ribbon or sheet article provides capability for being molded by extrusion process to the photoradical polymerizable polyvinyl acetal composition of Kusufuji motivated to have a method of forming an article like a sheet for a printed circuit board as for the composition of Claims 1-5 and 7.  Further more the combination of Lin with Kusufuji has a reasonable expectation of success to one skilled in the art of polyvinyl acetal compositions because both are for polyvinylacetal compositions with similar components which are photopolymerizable into a sheet or circuit board.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kusufuji in view of Lin and further in view of U.S. Patent Application 2004/0234778, Fukatani et al. hereinafter “Fukatani”.    
Regarding Claims 12-13, Kusufuji alone or in view of Lin is applied as to claim 1 however Kusufuji does not disclose an amount of the plasticizer.    
Fukatani is directed to a plasticized polyvinylacetal resin composition like Kusufuji as disclosed in the abstract and its Claims 16-20 for an interlayer film.  The interlayer film for a laminated glass and a laminated glass, which are superior in transparency, heat shield property, electromagnetic wave permeability and weatherability.  The film is made of plasticized polyvinylacetal resin composition, the plasticized polyvinylacetal resin composition contains 100 parts by weight of a polyvinylacetal resin, 20 to 60 parts by weight of a plasticizer and 0.1 to 3 parts by weight of at least one kind of a fine particle or 0.00001 to 5 parts by weight of at least one kind of a pigment compound.  The amount of plasticizer based 100 parts of polyvinyl acetal overlaps that of pending claim 12 as 30 parts by weight or lower.  Also for Claim 13 given an amount of polyvinyl acetal from Kusufuji as 1/99 to 99/1 to the polymerizable monomer that can be from 50% by mass or more at a 50/50 ratio polyvinyl acetal is 50% by mass.  Then with up to the remaining amount as plasticizer of 20 to 60 parts by weight for 100 parts of polyvinyl acetal the 60 parts for 50 % polyvinyl acetal would be 30 % for 80% by weight of polyvinyl acetal and plasticizer showing the ranges overlap.  For these overlapping ranges of plasticizer and polyvinyl acetal and plasticizer for Claims 12 and 13, respectively in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kusufuji alone or as modified a polyvinyl acetal resin composition with polyvinyl acetal, polymerizable double bond monomer in a ratio of 99/1 to 1/99 along with a photoradical polymerization initiator and a plasticizer capable of extrusion molding into an article, as afore-described, where from Fukatani the plasticizer is in an amount in the composition from 20 to 60 parts per 100 parts of polyvinyl acetal and the amount of polyvinylacetal and plasticizer overlaps with 80 % by weight motivated to have a polyvinyl acetal composition for an interlayer suitable for a laminate with glass to have superior transparency, heat shield property, electromagnetic wave permeability and weatherability for Claim 12-13.  The combination of Fukatani with Kusufuji has a reasonable expectation of success because both have similar components of polyvinylacetal and plasticizer suitable form interlayers for glass laminates as indicated in Kusufuji at ¶ 0003.  
Response to Arguments
Applicants’ amendments and arguments filed with the RCE of 3/17/2022 and the amendment of 1/20/2022 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the claims as amended.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787